FILED
                            NOT FOR PUBLICATION                             JUL 02 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-50155

               Plaintiff - Appellee,             D.C. No. 2:09-cr-00690-RGK

  v.
                                                 MEMORANDUM *
ANDREW LEE TYRAS, Jr., a.k.a.
TERMITE,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                    R. Gary Klausner, District Judge, Presiding

                              Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Andrew Lee Tyras, Jr., appeals from his guilty-plea conviction and 84-

month sentence for distribution of cocaine base in the form of crack cocaine, in

violation of 21 U.S.C. § 841(a)(1) and (b)(1)(B)(iii). Pursuant to Anders v.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
California, 386 U.S. 738 (1967), Tyras’s counsel has filed a brief stating there are

no grounds for relief, along with a motion to withdraw as counsel of record. We

have provided the appellant the opportunity to file a pro se supplemental brief. No

pro se supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

      Accordingly, counsel’s motion to withdraw is GRANTED, and the district

court’s judgment is AFFIRMED.




                                          2                                    11-50155